DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 1, 2022 has been fully considered. No claims were amended. In light of terminal disclaimer filed on March 1, 2022, the obviousness type double patenting rejection over a copending application 17/069,611 is withdrawn. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The following action is made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chintapalli et al (US 2019/0106543).

4. The rejection is adequately set forth on pages 6-8 of an Office action mailed on December 17, 2021 and is incorporated here by reference.

5. Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Overmeere et al (US 2018/0093456).

6. The rejection is adequately set forth on pages 8-10 of an Office action mailed on December 17, 2021 and is incorporated here by reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al (US 2017/0260351).

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.     Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of commonly assigned US patent 10,995,191.

10. The rejection is adequately set forth on pages 18-21 of an Office action mailed on December 17, 2021 and is incorporated here by reference.
Since no Terminal Disclaimer has been provided, the rejection is maintained.
Response to Arguments
11.  Applicant's arguments filed on March 1, 2022 have been fully considered.

12. With respect to Applicant’s arguments regarding the rejections of Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chintapalli et al (US 2019/0106543); Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Overmeere et al (US 2018/0093456) and Claims 1-5 under 35 U.S.C. 103 as being unpatentable over Hayward et al (US 2017/0260351), it is noted that:

1) the above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed aerogels , if not taught, may be very well met by the aerogels of Chintapalli et al, Van Overmeere et al and Hayward et al since the aerogels of Chintapalli et al, Van Overmeere et al and Hayward et al are essentially the same as applicants’ compositions, wherein the burden to show that it is not  the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when  the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Thus, though Chintapalli et al, Van Overmeere et al and Hayward et al do not explicitly teach the coloring rendering index of the aerogels, 
since the porous aerogels of Chintapalli et al, Van Overmeere et al and Hayward et al comprise the same acrylate, methacrylate, styrene monomers as that claimed in instant invention, are having visible transmittance, haze, pore size, porosity and full width at half maximum pore size distribution that are essentially the same as those claimed in instant invention, therefore, said aerogels will inherently have, or would be reasonably expected to have other properties, including color rendering index, that are the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well; and wherein the burden to show that the aerogels of Chintapalli et al, Van Overmeere et al and Hayward et al do not have color rendering index as claimed in instant invention was shifted to Applicants. Applicants have not provided any factual evidence that the aerogels of Chintapalli et al, Van Overmeere et al and Hayward et al do not have color rendering index as claimed in instant invention. Attorney argument is not evidence unless it is an admission. See MPEP  § 2145. The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)

Chintapalli et al, Van Overmeere et al and Hayward et al do not explicitly teach the step of depolymerization to produce the aerogel of instant invention, depolymerization is used in the present invention as a tool to produce porous structure, i.e. form pores in the polymeric gel (Fig. 2-4 of instant specification). No evidence has been provided that the porous structures of Chintapalli et al, Van Overmeere et al and Hayward et al, i.e. also comprising pores as claimed in instant invention, but produced using a different pore-forming technique, would not have a color rendering index as claimed in instant invention.

4) Instant specification defines “The Color Rendering Index as a measure of transmitted daylight through a window to portray a variety of colors compared to those seen under daylight without window” (see [0032] of instant specification). Thus, the color rendering index is a measure of transmitted light. Since Chintapalli et al recites the aerogel as transparent (Abstract), Van Overmeere et al discloses a polymer aerogel comprising
Visible transmittance of 97% ([0017]); Haze of 2% or less ([0018]); and
Color rendering index of more than 0.9 ([0083]);
therefore, it would have been reasonably expected that a significant content of daylight would be transmitted through said aerogels as well, and the color rendering index measured according to conditions of instant specification would be at least 25 (on a scale 1-100) as well.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764